Case 2:19-po-01986-GBW Document1 Filed 07/15/19 Page 1of1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v.
) Case No: 7 po ia’
Wenceslao AMBROCIO-Valle
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of July 12, 2019 in the county of Dona Ana inthe State and District of New Mexico, the defendant violated 8
U.S.C. §1325(a)(1)(EWI Misdemeanor), an offense described as follows:

entered and attempted to enter the United States at a time and place other than as designated by Immigration Officers

This criminal complaint is based on these facts:
On July 12, 2019, a United States Border Patrol Agent encountered the Defendant in Dona Ana County, New Mexico.
When questioned as to his citizenship the Defendant admitted to being a citizen of Mexico without authorization to enter
or remain in the United States. The Defendant knowingly entered the United States illegally on July 12, 2019, by crossing
the U.S./Mexico International Boundary afoot, approximately five miles east of the Santa Teresa, New Mexico Port of
Entry. This area is not a Port of Entry as designated by the Appropriate Authority of the United States. Thus, the
Defendant is present in the United States without admission by an Immigration Officer.

(]} Continued on the attached sheet.

Ayan

Cc ‘omplsinant's signature

wt Isaac Aragon Agent

Printed ngfne and title
Sworn to before me and signed in my presence.

Date: July 13, 2019 (7.
———— ' *
idge's signature

fe eee B. WORMUTH

Printed name and title

 

 

City and state: Las Cruces, N.M.

 
